    Case 2:20-cr-00108-MHT-JTA Document 66 Filed 04/28/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )        CRIMINAL ACTION NO.
     v.                            )           2:20cr108-MHT
                                   )                (WO)
CHARLES EDWARD McMEANS             )

                                 ORDER

    Based on the representations made on the record

during the status conference on April 27, 2021, it is

ORDERED that the Honorable Jeffery C. Duffey’s motion

to withdraw (Doc. 61) is granted, and he is terminated

as counsel for defendant Charles Edward McMeans.

    DONE, this the 28th day of April, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
